Order
Maletz, Judge:
Upon consideration of plaintiffs motion for alteration of judgment and for leave to file a second amended complaint, defendant’s opposition thereto, and all other papers and proceedings had herein, it is hereby ordered:
1. That plaintiffs motion is granted;
2. That the order of dismissal entered in this case in conformity with the mandate of the United States Court of Appeals for the Federal Circuit is hereby vacated; and
3. That plaintiffs second amended complaint is deemed filed as of the date of entry of this order.
The order dissolving the preliminary injunction in this case in conformity with the mandate of the United States Court of Appeals for the Federal Circuit shall not be affected by this order.